Citation Nr: 0527418	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  95-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for membranous 
glomerulonephritis with nephrotic syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active military service from October 1964 to 
January 1971 and from August 1971 to April 1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The veteran testified in support of his claim before the 
undersigned Veterans Law Judge in March 1997.  A transcript 
of his hearing has been associated with the record.

When the veteran's appeal was before the Board in April 1997, 
it was remanded to the RO for additional development of the 
record.  The case was returned to the Board for appellate 
consideration in August 2002.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's appeal have been 
completed.  

2.  The evidence does not demonstrate that the veteran 
manifested membranous glomerulonephritis in service or for 
many years thereafter.  

3.  The evidence does not demonstrate that the veteran's 
membranous glomerulonephritis is due to herbicide exposure or 
any other event during his period of active military duty, 
including service in the Republic of Vietnam.  





CONCLUSION OF LAW

Membranous glomerulonephritis is not due to herbicide 
exposure or other disease or injury incurred in or aggravated 
by service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law. To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran's claim of entitlement to service connection for 
PTSD was received in August 1993, well before the enactment 
of the VCAA.

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  Rating actions in 
February 1994 and April 1995 denied service connection for 
the disability.  A Statement of the Case, issued in April 
1995, provided notice of the evidence necessary to support 
the claim of entitlement service connection for membranous 
glomerulonephritis.  Supplemental statements of the case 
dated in January 1996, February 2001, November 2001, and May 
2002 also provided notice to the veteran of the evidence of 
record regarding his claim and why this evidence was 
insufficient to award the benefit sought.

Moreover, a letter from the RO dated in June 2001 also 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence supportive of the claim.  

The Board's April 1997 remand and letter dated in August 2005 
also provided guidance pertaining to the evidence and 
information necessary to substantiate the claim.  

In sum, there has been compliance with the notice requirements 
of the VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained.  The veteran has been afforded VA 
examinations.  An opinion has been obtained from an 
independent medical expert.  The RO has attempted to obtain 
all private medical records clearly identified by the 
veteran.  Moreover, the veteran has been afforded the 
opportunity to testify at a hearing before the undersigned in 
March 1997.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  In fact, the 
veteran, in August 2005, indicated that he had no further 
evidence to submit and asked that the adjudication of his 
appeal proceed.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

Factual Background

A review of the veteran's service medical records shows  from 
about 1973 until his retirement in 1985, the veteran was 
treated for chronic back pain with both steroidal and non-
steroidal medications, and in 1984 was treated for Prednisone 
toxicity.  Chronic prostatitis was assessed in November 1980.  
An excretory urogram in December 1980 was unremarkable.  Mild 
renal insufficiency was diagnosed in January 1981, and in 
February 1981, the veteran was noted to have a history of 
mild renal insufficiency and elevated creatinine.  His 
prostate was enlarged.  A rectal fissure with bleeding was 
noted in December 1981.  A laboratory report dated in March 
1984 indicates that the veteran's creatinine was in the high 
normal range, but still within normal limits.  

A June 1985 VA consultation report indicates that the 
veteran's kidney function was normal.  

A May 1993 consultation report from Richmond Memorial 
Hospital indicates that the veteran had severe peripheral 
edema and most likely had nephrotic syndrome.  The veteran 
reported that he had been having problems with generalized 
swelling since January of that year.  

The veteran was subsequently transferred to the Duke 
University Medical Center in May 1993, for further evaluation 
of nephrotic syndrome.  Needle biopsy was attempted, but 
appropriate tissue was not obtained, so a pathologic 
diagnosis was not made.  The veteran opted against open 
biopsy and did not want a repeated percutaneous attempt.  

The veteran was seen in June 1993 on followup at Duke 
University Medical Center.  The impression was nephrotic 
syndrome, the differential diagnosis being membranous 
glomerulonephritis, focal glomerulosclerosis, or minimal 
change disease.  Renal function remained well preserved.  

An August 1993 VA treatment note indicates an assessment of 
possible nephrotic syndrome.  The veteran was hospitalized at 
a VA facility in November 1993 due to elevated blood sugar.  
He was readmitted in December 1993, at which time he 
complained of a 60 pound weight gain and severe swelling of 
his legs.  

A January 1994 VA outpatient treatment note indicates a 
previous diagnosis of nephrotic syndrome, with an 
unsuccessful biopsy.  A biopsy was performed in February 
1994, and membranous glomerulonephritis was diagnosed.  

The director of dialysis at the Durham VA Medical Center 
(VAMC) submitted a letter in January 1995.  He indicated that 
he had reviewed the veteran's history and had concluded that 
there was no evidence in the medical literature linking Agent 
Orange to nephrotic syndrome.  He opined that exposure to 
Agent Orange was not a factor in the veteran's development of 
nephrotic syndrome.  He pointed out that there was evidence 
of elevated serum creatinine during the veteran's military 
service.  He noted, however, that there was no evidence on 
old urine analyses of any proteinuria to suggest a glomerular 
disease.  He also noted that the veteran had been on large 
doses of non-steroidal pain medicine and that such medication 
could cause chronic renal damage.  He indicated that it was 
impossible to say that such medication was not the cause of 
the veteran's abnormal serum creatinine.  With regard to the 
veteran's hypertension, the physician stated that it was 
impossible to say that such disease had no effect on the 
veteran's kidneys, though the elevations were mild and that 
hypertension in and of itself would not cause the membranous 
glomerulonephritis and nephrotic syndrome.  He stated that 
the veteran's nephrotic syndrome was caused by membranous 
glomerulonephritis and that the cause was unknown, although 
the veteran was in an age group that typically got such a 
disease.

Subsequent VA treatment records show that the veteran was 
treated for his membranous glomerulonephritis and nephrotic 
syndrome.  

At his March 1997 hearing the veteran described the symptoms 
he had experienced in service.  He related that he had 
suffered from swelling of his feet and ankles.  He indicated 
that he had not heard of membranous glomerulonephritis until 
December 1992, but argued that he had experienced similar 
symptoms, to a lesser degree during 1976 or 1977.  He 
testified that he had received treatment from a VA facility 
soon after his retirement from service.

The RO subsequently attempted to obtain treatment records 
from the identified facility, but no such records were 
secured.

A VA examination was conducted in February 1999.  The 
examiner noted a history of renal insufficiency in service, 
and the veteran's subsequent diagnosis with membranous 
nephropathy.  He indicated that the veteran had edema and 
swelling secondary to the kidney disease.  The diagnosis was 
chronic membranous glomerulonephritis.  The examiner 
concluded that the veteran's membranous glomerulonephritis 
was very likely present during active duty and was likely the 
cause of his hypertension, edema and renal insufficiency at 
that time.  He indicated that there was no data to support 
the connection between Agent Orange and glomerulonephritis.  
He concluded that the veteran's hypertension was likely the 
result, and not the cause of the glomerulonephritis.  

Two physicians from the Durham VAMC division of nephrology 
conducted an examination and provided an opinion regarding 
the veteran's membranous glomerulonephritis in February 2001.  
They reviewed the veteran's military history, as well as his 
post-service records which show a diagnosis of nephrotic 
syndrome in 1992.  They concluded that the laboratory data 
available and the symptoms reported by the veteran did not 
support the hypothesis that the onset of his 
glomerulonephritis occurred prior to his discharge from 
military service.  They pointed out that the cause of his 
renal insufficiency in service was unclear, and that the 
reported absence of protein in the urine argued against a 
diagnosis of glomerulonephritis in service.  With regard to 
the veteran's claim that Agent Orange exposure had caused his 
membranous glomerulonephritis, the examiners indicated that 
despite an extensive review of the literature, they were 
unable to document such an association.  They indicated that 
there was no evidence that hypertension caused membranous 
glomerulonephritis.  Finally, they concluded, after an 
extensive search, that there was no evidence that steroid 
drugs caused the veteran's kidney disease.  In fact, they 
pointed out that such drugs are often used to treat patients 
with idiopathic forms of glomerular diseases.  With regard to 
the veteran's argument that non-steroidal drugs caused his 
kidney disease, the examiners pointed out that 
glomerulonephritis associated with non-steroidal drug use 
typically improved following discontinuance of the drug 
therapy.  They pointed out that the veteran's glomular 
disease had continued to progress despite discontinuance of 
those agents.  They also pointed out that although the 
veteran heavily used non-steroidal agents during service to 
manage back pain, no diagnosis of glomerulonephritis was made 
during his military service.

On VA examination in April 2002 for diabetes mellitus, the 
examiner noted that the veteran's membranous 
glomerulonephritis was not due to his diabetes.

The Board sought an opinion from an independent medical 
expert in January 2003.  In August 2004, the Chief of Staff 
at the Loyola University Medical Center provided such an 
opinion.  He reviewed the veteran's history, to include 
findings of mild hypertension, nephrolithiasis and chronic 
prostatitis in service.  He noted that urinalysis during 
service always revealed the absence of proteinuria.  He 
indicated that in 1992 the veteran had discreet onset of 
full-blown nephritic syndrome, and that biopsy in 1994 
revealed classic  membranous nephropathy.  The expert noted 
that at no time did the veteran have proteinuric renal 
disease while on active duty.  He indicated that a modestly 
elevated serum creatinine may have been a reflection of early 
parenchymal renal disease due to hypertension or another 
extraneous factor such as the repetitive use of non-steroidal 
antiinflammatory drugs, but that it was clearly not 
membranous nephropathy.  The expert stated that the veteran 
developed discreet, rather explosive onset of nephritic 
syndrome several years after separation from active duty and 
pointed out that the earliest manifestation and hallmark of 
membranous nephropathy was proteinuria.  He reiterated that 
proteinuria was not present during the veteran's active 
military service.  He concluded that there was no evidence 
that connected the veteran's membranous nephropathy to 
service.  He again pointed out that the hallmark of 
membranous nephropathy was proteinuria, which was not present 
during service.  In addressing the veteran's contention that 
his kidney disease was related to Agent Orange exposure, the 
expert indicated that although membranous nephropathy was 
frequently idiopathic, it was occasionally the result of an 
immunologic reaction to a drug or other substance.  However, 
he stated that he was aware of no instance where there had 
been a lag time of many years between exposure to an inciting 
agent and resulting membranous nephropathy.  He also 
indicated that hypertension did not cause membranous 
glomerulonephropathy.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  

In considering this claim on the merits, the Board concludes 
that service connection for the veteran's membranous 
glomerulonephritis is not warranted.  In this regard the 
Board notes that membranous glomerulonephritis is not among 
the diseases specified in 38 U.S.C.A. § 1116(a).  In 
addition, the Secretary has not determined, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of membranous 
glomerulonephritis.  See 38 C.F.R. § 3.309(e).  None of the 
opinions of record which pertain to the etiology of the 
veteran's membranous glomerulonephritis support his 
contention that such disease is related to exposure to Agent 
Orange.  Therefore, service connection is not warranted on a 
presumptive basis.

With regard to service connection on a direct basis, the 
Board notes that there is no medical evidence of this claimed 
disability until several years after the veteran's discharge 
from service.  While the veteran reports that he was treated 
in service for swelling of the feet, the service medical 
records show only one instance of complaints referable to the 
veteran's feet or ankles, after having twisted his ankle in 
December 1975.  A VA examiner in February 1999 did opine that 
the veteran's membranous glomerulonephritis was present 
during active duty.  However, he did not discuss the rational 
basis for his conclusion.  On the other hand, VA examiners in 
February 2001, as well as an independent medical expert in 
August 2004, concluded that the veteran's claimed kidney 
disease was not present during service, nor was it related to 
his military service.  The February 2001 examiners pointed 
out the absence of proteinuria during service, and concluded 
that such absence argued against a diagnosis of 
glomerulonephritis in service.  Likewise, the independent 
expert indicated that the veteran had not manifested 
proteinuric renal disease while on active duty.  He pointed 
out that the hallmark of membranous nephropathy was 
proteinuria, and that the condition was not present during 
the veteran's military service.  He concluded that the 
evidence did not connect the veteran's membranous nephropathy 
to his military service.  

With regard to the veteran's argument that his membranous 
glomerulonephritis is related to his hypertension, the 
February 1999 VA examiner indicated that the hypertension was 
likely the result and not the cause of the veteran's 
membranous glomerulonephritis.  The February 2001 examiners 
indicated that there was no evidence that hypertension caused 
membranous glomerulonephritis.  Finally, the independent 
medical expert indicated that hypertension did not cause 
membranous glomerulonephritis. 

The veteran has also argued that his membranous 
glomerulonephritis might have been caused by the use of 
steroidal and non-steroidal medications he used to control 
low back pain.  The February 2001 VA examiners indicated that 
they had investigated a possible relationship between 
membranous glomerulonephritis and treatment with steroid or 
non-steroidal drugs, and had found no evidence that such a 
kidney disease was caused by steroids or non-steroidal 
agents.  They stated that glomerulonephritis that was 
associated with non-steroidal drugs typically improved 
following discontinuance of the drug therapy, and that 
although the veteran had discontinued the use of such agents, 
his glomular disease had continued to progress.  They also 
pointed out that although the veteran used such drugs heavily 
during service, no diagnosis of associated glomerulonephritis 
was made during service.

As discussed above, the evidence of record fails to indicate 
that the veteran's membranous glomerulonephritis is due to 
exposure to Agent Orange during service.    The evidence also 
fails to establish that the disease is related to any other 
incident of service.  Accordingly, the Board must conclude 
that service connection for membranous glomerulonephritis is 
not warranted.


ORDER

Entitlement to service connection for membranous 
glomerulonephritis with nephrotic syndrome is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


